*652Opinion by
McClellan, C. J.
This was an action of trover, brought by the appellee against the appellant, to recover damages for the conversion of a saw mill.
On the trial of the case, it was shown by the evidence, without conflict, that the property alleged to have been converted was in fully as good condition at the time of the conversion in May, 1896, as it was the latter part of the year 1894. A witness who was known to be an expert saw mill man and acquainted with the mill involved in this suit, in the latter part of the year 1894, was allowed, against the objection of the defendant, to testify that in the year 1894 said saw mill was worth $2,000 and that if it was in as good condition on May 9,1896 — • the time of the alleged conversion — as it was the latter part of 1894, it was worth $2,000 on May 9, 1896. To the admission of this testimony the defendant reserved an exception. This ruling is the only question presented for review on the present appeal, which is prosecuted from a judgment in favor of the plaintiff. It is held that the ruling of the trial court in the admission of the testimony objected to was free from error.
The judgment in favor of the plaintiff is affirmed.